Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 January 2021 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-6 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-6 is the inclusion of the limitation of a liquid ejection device that includes a pressure pump configured to adjust an introduction pressure of the airflow introduced by the airflow introduction member, wherein a ratio of the introduction pressure of the airflow to an ejection pressure of the liquid is 0.005 or more and 0.11 or less.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sato et al (US 9,944,087) disclose a liquid ejecting apparatus that includes a pressure-regulating mechanism which is provided in a liquid supply path in which it is possible to supply liquid to a liquid ejecting unit, and includes a liquid accommodation part which can accommodate the liquid internally, and in which a volume of the liquid accommodation part is changed depending on displacing of a diaphragm section.  Takeuchi (US 9,815,284) discloses a liquid discharge head that includes nozzles, pressure chambers, pressure generators, a common liquid chamber, a partition, and a liquid feeder. The partition includes openings and partitions the first portion from the second portion. The first portion includes at least one liquid inlet at a first end and at least one liquid outlet at a second end opposite the first end in the nozzle array direction. The second portion has a cross-sectional area smaller than a cross-sectional area of the first portion in a cross section of the two chamber portions perpendicular to the nozzle array direction.  Yokouchi (US 8,371,686) discloses a liquid ejecting apparatus that includes a pressure adjustment unit having a pressure adjustment valve is provided between a filter chamber that houses a filter and a recording head having nozzles through which ink is ejected, the opening size of filter hole is set to 1/2 of a minimum inner diameter Da of the nozzle of the recording head or lower, and a pressure for pumping ink with an air pump is adjusted to a value that permits air bubbles in the upstream side space to pass through the filter.  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853